David Newbern, Justice. Christi Sturch appeals a divorce decree from Pulaski County Chancery Court. We affirm the Chancellor’s decision pursuant to Ark. Rule Sup. Ct. 4-2(b)(2) due to the appellant’s flagrantly deficient abstract.  Arkansas Supreme Court Rule 4-2(a)(6) requires an abstract to consist of material parts of the pleadings, proceedings, facts, documents, and other matters necessary to an understanding of the question presented to the court. In this appeal the appellant’s abstract consists solely of a one-half page portion of the Chancellor’s divorce decree. From this abstract it is impossible to locate any factors that led to the Chancellor’s ruling which resulted in this appeal. For this reason it is impossible to address adequately the point on appeal, and we will not attempt to do so. Affirmed.